NON-NEGOTIABLE PROMISSORY NOTE

$361,111.20 March 1, 2006

FOR VALUE RECEIVED, the undersigned, Esconde Resources LP, a Texas limited
partnership (“Maker”), hereby unconditionally promises to pay to The Jerry E.
Polis Family Trust (“Payee,” together with Maker, the “Parties”), in lawful
money of the United States of America, the principal sum of Three Hundred Sixty
One Thousand One Hundred Eleven and 20/100s Dollars ($361,111.20), together with
interest on the unpaid principal balance from time to time outstanding.

1. Payments

1.1 Principal and Interest. Interest on the outstanding principal balance of
this note will be due and payable monthly in arrears, at a rate of 12.0% per
annum, commencing on March 1, 2006 until the Maker commences making principal
payments on unpaid principal balance of the Note. Interest will be calculated on
the basis of a year of 365 or 366 days, as applicable, and charged for the
actual number of days elapsed.

The principal amount of this Note will be due and payable in equal monthly
installments, the first of which will be made on September 1, 2006 and the last
of which will be made on August 1, 2009 (each such date being a “Payment Date”),
together with interest on the unpaid principal balance of this Note, from time
to time outstanding, until the principal balance of this Note is paid in full,
at a rate of 10.0% per annum. Maker will have the right, at any time, to prepay
all or any portion of the outstanding principal amount without premium or
penalty. All payments on this Note will be applied to the payment of accrued
interest before being applied to the payment of principal.

1.2 Manner of Payment. Principal, interest, and all other amounts due under this
Note will be payable, in U.S. dollars, to Payee by check or wire transfer in
immediately available funds to an account designated by Payee in writing. If any
payment of principal or interest on this Note is due on a day that is not a
Business Day, such payment will be due on the next succeeding Business Day, and
such extension of time will be taken into account in calculating the amount of
interest payable under this Note. “Business Day” means any day other than a
Saturday, Sunday or legal holiday in the State of Nevada.

2. Defaults

2.1 Events of Default. The occurrence of any one or more of the following events
with respect to Maker will constitute an event of default hereunder (“Event of
Default”):

(a) if Maker fails to pay when due any payment of principal or interest on this
Note and such failure continues for 30 days after Payee demands payment thereof
from Maker in writing; or

(b) if Maker, under the laws of any jurisdiction: (i) is dissolved, liquidated
or wound up, or otherwise ceases doing business; (ii) becomes insolvent or is
unable to pay its debts or fails or admits in writing its inability generally to
pay its debts as they become due; (iii) consents to the appointment of a
trustee, receiver, assignee, liquidator or similar official; (iv) makes a
general assignment for the benefit of its creditors; or (v) institutes a
proceeding, or has an involuntary proceeding instituted against it, seeking a
judgement of insolvency, bankruptcy, or any other similar relief under any
bankruptcy, insolvency, or other similar law affecting creditors’ rights that is
not dismissed within 120 days thereafter.

2.2 Notice by Maker. Maker will notify Payee in writing within five days after
the occurrence of any Event of Default of which Maker acquires knowledge.

2.3 Remedies. Upon the occurrence of an Event of Default hereunder (unless cured
by Maker or waived in writing by Payee), Payee may, at its option, (a) by
written notice to Maker, declare the entire unpaid principal balance of this
Note, together with all accrued interest thereon, immediately due and payable or
(b) exercise any and all rights and remedies available to it under applicable
law, including the right to collect from Maker all sums due under this Note.
Maker will pay all costs and expenses incurred by or on behalf of Payee in
connection with Payee’s exercise of any or all of its rights and remedies under
this Note, including reasonable attorneys’ fees.

3. Miscellaneous

3.1 Waiver. Maker hereby, waives presentment, demand, protest, and notice of
dishonor and protest.

3.2 Non-Negotiability. This Note is non-negotiable and cannot be assigned or
transferred by Payee without the express prior written Consent of Maker.

3.3 Successors1.2 . All of the terms, agreements, covenants, representations,
warranties, and conditions of this Note are binding upon, and inure to the
benefit of and are enforceable by, the Parties and their respective successors.
If Payee is an entity and if the principal business, operations or a majority or
substantial portion of the assets of Payee are assigned, conveyed, allocated, or
otherwise transferred, including by sale, merger, consolidation, amalgamation,
conversion, or similar transactions, such receiving person or persons will
automatically become bound by and subject to the provisions of this Note, and
Payee will cause the receiving person or persons to expressly assume its
obligations hereunder.

3.4 Assignment by Maker. Maker may (a) assign any or all of its rights and
obligations hereunder to one or more of its affiliates and (b) designate one or
more of its affiliates to perform its obligations hereunder (in any or all of
which cases Maker nonetheless will remain responsible for the performance of all
of its obligations hereunder).

3.5 Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder will be deemed duly given if (and then three business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:



      If to Maker:

Esconde Resources LP
415 W. Wall Street, Suite 625
Midland, Texas 79701
Attn: Lisa P. Hamilton

If to Payee:

The Jerry E. Polis Family Trust
980 American Pacific, Suite 111
Henderson, Nevada 89014
Attn: Jerry E. Polis

Either Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication will be deemed to have been duly
given unless and until it actually is received by the intended recipient. Either
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other notice in
the manner herein set forth.

3.7 Time. Time is of the essence in the performance of this Note.

3.8 Headings. The article and section headings contained in this Note are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Note.

3.9 Governing law. This Note and the performance of the obligations of the
Parties hereunder will be governed by and construed in accordance with the laws
of the State of Nevada, without giving effect to any choice of law principles.

3.10 Amendments and Waivers. No amendment, modification, replacement,
termination, or cancellation of any provision of this Note will be valid, unless
the same will be in writing and signed by the each Party. No waiver by any Party
of any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, may be deemed to extend to any prior or subsequent
default, misrepresentation, or Breach of warranty or covenant hereunder or
affect in any way any rights arising because of any prior or subsequent such
occurrence.

3.11 Severability. The provisions of this Note will be deemed severable and the
invalidity or unenforceability of any provision will not affect the validity or
enforceability of the other provisions hereof; provided that if any provision of
this Note, as applied to any Party or to any circumstance, is adjudged by a
court to be enforceable in accordance with its terms, the Parties agree that the
court making such determination will have the power to modify the provision in a
manner consistent with its objectives such that it is enforceable, and/or to
delete specific words or phrases, and in its reduced form, such provision will
then be enforceable and will be enforced.

3.12 Expenses. Except as otherwise expressly provided in this Note, each Party
will bear its own costs and expenses incurred in connection with the
preparation, execution and performance of this Note, including all fees and
expenses of agents, representatives, financial advisors, legal counsel, and
accountants.

3.13 Construction. The Parties have participated jointly in the negotiation and
drafting of this Note. If an ambiguity or question of intent or interpretation
arises, this Note will be construed as if drafted jointly by the Parties and no
presumption or burden of proof will arise favoring or disfavoring any Party
because of the authorship of any provision of this Note. Any reference to any
federal, state, local, or foreign law will be deemed also to refer to law as
amended and all rules and regulations promulgated thereunder, unless the context
requires otherwise. The words “include,” “includes,” and “including” will be
deemed to be followed by “without limitation.” Pronouns in masculine, feminine,
and neuter genders will be construed to include any other gender, and words in
the singular form will be construed to include the plural and vice versa, unless
the context otherwise requires. The words “this Note,” “herein,” “hereof,”
“hereby,” “hereunder,” and words of similar import refer to this Note as a whole
and not to any particular subdivision unless expressly so limited. The Parties
intend that each representation, warranty, and covenant contained herein will
have independent significance. If any Party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which the Party has
not breached will not detract from or mitigate the fact that the Party is in
breach of the first representation, warranty, or covenant.

3.14 Remedies. Except as expressly provided herein, the rights, obligations and
remedies created by this Note are cumulative and in addition to any other
rights, obligations or remedies otherwise available at law or in equity. Except
as expressly provided herein, nothing herein will be considered an election of
remedies.

3.15. Electronic Signatures.

(a) Notwithstanding the Electronic Signatures in Global and National Commerce
Act (15 U.S.C. Sec. 7001 et.seq.), the Uniform Electronic Transactions Act, or
any other law relating to or enabling the creation, execution, delivery, or
recordation of any agreement or signature by electronic means, and
notwithstanding any course of conduct engaged in by the Parties, no Party will
be deemed to have executed this Note or other document contemplated thereby
(including any amendment or other change thereto), unless and until such Party
have executed this Note or other document on paper by a handwritten original
signature or any other symbol executed or adopted by a Party with current
intention to authenticate this Note or such other document contemplated.

(b) Delivery of a copy of this Note or such other document bearing an original
signature by facsimile transmission (whether directly from one facsimile device
to another by means of a dial-up connection or whether mediated by the worldwide
web), by electronic mail in “portable document format” (“.pdf”) form, or by any
other electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature. “Originally signed” or “original
signature” means or refers to a signature that has not been mechanically or
electronically reproduced.

3.16 Other. This Note supersedes and replaces that certain Non-Negotiable and
Promissory Note in the amount of Five Hundred Thousand Dollars ($500,000.00)
between the Parties dated January 13, 2005.

IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date
first above written.

ESCONDE RESOURCES LP

By: Esconde Energy LLC, its General Partner

      By: /s/  
Ronnie L. Steinocher
   
 
   
Ronnie L. Steinocher, Manager

